
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2302
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 12, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to notify Congress of conferences
		  sponsored by the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Quarterly reports to Congress
			 on conferences sponsored by the Department
			(a)In
			 generalSubchapter I of
			 chapter
			 5 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					517.Quarterly
				reports to Congress on conferences sponsored by the Department
						(a)Quarterly
				reports requiredNot later
				than 30 days after the end of each fiscal quarter, the Secretary shall submit
				to the Committee on Veterans’ Affairs of the House of Representatives and the
				Committee on Veterans’ Affairs of the Senate a report on covered
				conferences.
						(b)Matters
				includedEach report under
				subsection (a) shall include the following:
							(1)An accounting of
				the final costs to the Department of each covered conference occurring during
				the fiscal quarter preceding the date on which the report is submitted,
				including the costs related to—
								(A)transportation and
				parking;
								(B)per diem
				payments;
								(C)lodging;
								(D)rental of halls,
				auditoriums, or other spaces;
								(E)rental of
				equipment;
								(F)refreshments;
								(G)entertainment;
								(H)contractors;
				and
								(I)brochures or other
				printed media.
								(2)The total estimated costs to the Department
				for covered conferences occurring during the fiscal quarter in which the report
				is submitted.
							(c)Covered
				conference definedIn this
				section, the term covered conference means a conference, meeting,
				or other similar forum that is sponsored or co-sponsored by the Department of
				Veterans Affairs and is—
							(1)attended by 50 or
				more individuals, including one or more employees of the Department; or
							(2)estimated to cost
				the Department at least
				$20,000.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 516 the
			 following:
				
					
						517. Quarterly reports to Congress on
				conferences sponsored by the
				Department.
					
					.
			2.Submission of certain
			 information by the Secretary of Veterans Affairs
			(a)In
			 generalSubchapter II of
			 chapter
			 5 of title 38, United States Code, is amended by inserting
			 after section
			 529 the following new section:
				
					529A.Submission of
				certain information by the Secretary to Congress
						(a)In
				generalThe submission of
				information by the Secretary to the Committee on Veterans’ Affairs of the House
				of Representatives or the Committee on Veterans’ Affairs of the Senate in
				response to a request for such information made by a covered member of the
				committee shall be deemed to be—
							(1)a covered
				disclosure under section 552a(b)(9) of title 5;
				and
							(2)a permitted disclosure under regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (Public Law
				104–191), including a permitted disclosure for oversight
				activities authorized by law as described in
				section
				164.512(d) of title 45, Code of Federal Regulations.
							(b)Submission to
				chairmanWith respect to a
				request for information described in subsection (a) made by a covered member of
				the committee who is not the chairman, the Secretary shall also submit such
				information to the chairman of the Committee on Veterans’ Affairs of the House
				of Representatives or the Committee on Veterans’ Affairs of the Senate, as the
				case may be.
						(c)Covered member
				of the committeeIn this section, the term covered member
				of the committee means the following:
							(1)The chairman or ranking member of the
				Committee on Veterans’ Affairs of the House of Representatives or the Committee
				on Veterans’ Affairs of the Senate.
							(2)A chairman or ranking member of a
				subcommittee of the Committee on Veterans’ Affairs of the House of
				Representatives or the Committee on Veterans’ Affairs of the Senate.
							(3)The designee of a
				chairman or ranking member described in paragraph (1) or
				(2).
							.
			(b)Conforming
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 529 the following new item:
				
					
						529A. Submission of certain information by
				the Secretary to
				Congress.
					
					.
			3.Publication of
			 data on employment of certain veterans by Federal contractorsSection 4212(d) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(3)The Secretary of Labor shall establish and
				maintain an Internet website on which the Secretary shall publicly disclose the
				information reported to the Secretary of Labor by contractors under paragraph
				(1).
				.
		
	
		
			Passed the House of
			 Representatives October 11, 2011.
			Karen L. Haas,
			Clerk.
		
	
